Order, Supreme Court, New York County (Carol Arber, J.), entered April 1, 1996, which, insofar as appealed from, denied defendants-appellants’ cross motion for summary judgment, unanimously modified, on the law, to grant the cross motion to the extent of dismissing the complaint and all cross claims as against appellant managing agent, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant-appellant Bellmarc Management dismissing the complaint as against it.
With respect to appellant former owner of the premises, questions of fact exist as to whether it created or negligently permitted the dangerous condition that allegedly caused plaintiff’s injury, and, if so, whether defendant current owner had either actual or constructive notice of the condition before the accident (see, Young v Hanson, 179 AD2d 978). With respect to appellant managing agent, since the branch of the motion seeking summary judgment in its favor was unopposed and the IAS Court’s decision states no reasons for denying such relief and plaintiff on appeal herself offers no reasons for denying such relief, there is no necessity for a remand to the IAS Court for an explanation of its decision and instead we grant the relief that the IAS Court should have granted. Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.